DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ERENIA DEL CASTILLO,
                             Appellant,

                                     v.

                         THOMAS A. MADLE,
                             Appellee.

                               No. 4D17-561

                              [ July 13, 2017 ]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case
No. 502016DR003829XXXX.

  Erenia Del Castillo, West Palm Beach, pro se.

   Scott D. Glassman and Sue-Ellen Kenny of the Law Office of Scott
Glassman, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.